Citation Nr: 0736085	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-38 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder rash, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chest rash, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War from October 
1990 to June 1991.

2.  There is no medical evidence demonstrating that the 
veteran has a left shoulder rash. 

3.  No disability manifested by chest rash was present in 
service, and any present disability manifested by chest rash 
is not etiologically related to service.

4.  There is no medical evidence demonstrating that the 
veteran has chronic fatigue syndrome. 

5.  No disability manifested by joint pains was present in 
service, and any present disability manifested by joint pains 
is not etiologically related to service.  




CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection 
for left shoulder rash on either a direct basis or as due to 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2007).

2.  The criteria necessary to establish service connection 
for chest rash on either a direct basis or as due to 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2007).

3.  The criteria necessary to establish service connection 
for chronic fatigue syndrome on either a direct basis or as 
due to undiagnosed illness have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2007).

4.  The criteria necessary to establish service connection 
for joint pains on either a direct basis or as due to 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The fact that an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. §§ 1110, 1131 requires the existence of a present 
disability for VA compensation purposes.).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  There must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(Oct. 22, 1998)).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

The Board notes that the veteran failed to report for his 
scheduled medical examinations in August 2002.  Therefore, 
the Board must adjudicate the claim on the available 
evidence.  See 38 C.F.R. § 3.655(b); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

A.  Left Shoulder Rash

The veteran's service medical records noted complaints of a 
rash on the veteran's legs and inner thighs which was 
diagnosed as eczematous dermatitis.  Neither the service 
medical records nor the post-service medical records noted a 
diagnosis or treatment for any left shoulder rash.  An April 
1992 General VA Examination noted that the skin was normal.

As a consequence of the veteran's failure to report for an 
examination, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  No 
health care provider has indicated that the veteran suffers 
from any current disability manifested by a left shoulder 
rash or that any such disability is related to service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Therefore, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

B.  Chest Rash

The service medical records do not note a diagnosis or 
treatment for any chest rash.  An April 1992 General VA 
Examination noted that the skin was normal.  A 2000 VA 
medical record noted that the veteran complained of an itchy 
rash on his chest.  The examiner ruled out a fungal infection 
and performed a skin scraping for testing.  However, the 
veteran did not return for the follow-up visit.

As a consequence of the veteran's failure to report for an 
examination, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  No 
health care provider has indicated that the veteran suffers 
from any current disability manifested by a chest rash that 
is related to service.  The service medical records were 
absent for complaints of chest rash, and there is no evidence 
linking any chest rash to service.  Thus, service connection 
for chest rash cannot be granted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Therefore, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

C.  Chronic Fatigue Syndrome

The veteran's service medical records contained a May 1991 
complaint of tiredness following a four day pass.  Mild 
fatigue was ruled out.  The service medical records do not 
note a diagnosis or treatment for chronic fatigue syndrome.  
There are no post-service medical records noting complaints 
of tiredness or a diagnosis or treatment for chronic fatigue 
syndrome.  

As a consequence of the veteran's failure to report for an 
examination, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  No 
health care provider has indicated that the veteran suffers 
from any current disability manifested by chronic fatigue 
syndrome or that any such disability is related to service.

Thus, service connection for chronic fatigue syndrome cannot 
be granted based on undiagnosed illness.  Without any 
objective indications of a disability, the veteran's claimed 
disability cannot be said to have become manifest to a degree 
of at least 10 percent, a prerequisite for the granting of 
service connection on the basis of undiagnosed illness.  38 
C.F.R. § 3.317.  

Additionally, the Board observes that direct service 
connection for the veteran's claimed disability is not 
warranted.  There has been no clear and definitive diagnosis, 
and service connection cannot be granted without an 
underlying diagnosis.  38 C.F.R. § 3.303; Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (Service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability.).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Therefore, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

D.  Joint Pains

The service medical records are negative for any complaints, 
findings, or diagnosis of joint pain.  An April 1992 General 
VA Examination noted a diagnosis of left knee strain and back 
pain.  In March 1992, the RO denied entitlement to service 
connection for back disability and left knee disability.  
Electrodiagnostic studies performed in 2002 suggested early 
peripheral neuropathy of the bilateral lower extremities.  
This finding was not linked to the veteran's military 
service.

As a consequence of the veteran's failure to report for an 
examination, the Board is left with a record that provides no 
reasonable basis upon which to grant the veteran's claim.  No 
health care provider has indicated that the veteran suffers 
from any current disability manifested by joint pains that is 
related to service.  Thus, service connection for joint pains 
cannot be granted based on undiagnosed illness.  

Additionally, the Board observes that direct service 
connection for the veteran's claimed disability is not 
warranted.  The service medical records were absent for 
complaints of joint pains, and there is no evidence linking 
any joints pains to service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Therefore, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (June 2002, Oct. 2003).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  The veteran was scheduled for VA 
examination but failed to report without showing good cause.  
See Letter from RO (July 2002) (informing the veteran of his 
examinations and the consequences for failing to report).  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 




ORDER


Entitlement to service connection for left shoulder rash, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chest rash, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


